Exhibit 10.1

Execution Version

SECOND AMENDMENT TO

CREDIT AGREEMENT

THIS AGREEMENT dated as of the 25th day of May, 2012.

BETWEEN:

ALLIED NEVADA GOLD CORP., a corporation incorporated under the laws of the state
of Delaware

(herein called the “Borrower”)

- and -

THE BANK OF NOVA SCOTIA, a Canadian chartered bank, in its capacity as
administrative agent of the Lenders under the Credit Agreement

(herein called the “Administrative Agent”)

- and -

THE BANK OF NOVA SCOTIA and such other financial institutions that become
parties to the Credit Agreement as lenders

(herein collectively called the “Lenders” and individually called a “Lender”)

WHEREAS the Borrower, the Lenders and the Administrative Agent entered into a
credit agreement made as of May 17, 2011 (as amended by an amending agreement
dated as of May 11, 2012, the “Credit Agreement”);

AND WHEREAS the parties hereto wish to amend certain provisions of the Credit
Agreement;

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the mutual
covenants and agreements contained herein, the parties covenant and agree as
follows:

ARTICLE 1

DEFINED TERMS

1.1 Capitalized Terms. All capitalized terms which are used herein without being
specifically defined herein shall have the meanings ascribed thereto in the
Credit Agreement.

ARTICLE 2

AMENDMENTS TO CREDIT AGREEMENT

2.1 General Rule. Subject to the terms and conditions herein contained, the
Credit Agreement is hereby amended to the extent necessary to give effect to the
provisions of this agreement and to incorporate the provisions of this agreement
into the Credit Agreement.

Second Amending Agreement



--------------------------------------------------------------------------------

2.2 Defined Terms. Section 1.1 of the Credit Agreement is hereby amended as
follows:

(a) paragraph (b) of the definition of “High Yield Indebtedness” is hereby
deleted and replaced by the following:

 

  “(b) the maximum principal amount of such Indebtedness does not exceed
$400,000,000 or CAD$400,000,000 or the Exchange Equivalent of either thereof;”

(b) paragraph (i) of the definition of “Permitted Indebtedness” is hereby
deleted in its entirety and replaced by the following:

 

  “(i) High Yield Indebtedness and any Indebtedness of the Borrower under any
currency swap entered into in connection therewith pursuant to a Risk Management
Agreement;”

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties. To induce the Lenders to enter into this
agreement, the Borrower hereby represents and warrants to the Lenders that the
representations and warranties of the Borrower which are contained in Section
10.1 of the Credit Agreement, as amended hereby, are true and correct on the
date hereof as if made on the date hereof, except to the extent any
representation or warranty is made or deemed made as of a specific date, such
representation or warranty shall be true and correct as of such date.

ARTICLE 4

CONDITION PRECEDENT

4.1 Conditions Precedent. This agreement shall not become effective unless and
until the parties hereto shall have executed and delivered this agreement and
the Guarantors shall have executed and delivered the confirmation attached
hereto.

ARTICLE 5

MISCELLANEOUS

5.1 Future References to the Credit Agreement. On and after the date of this
agreement, each reference in the Credit Agreement to “this agreement”,
“hereunder”, “hereof”, or words of like import referring to the Credit
Agreement, and each reference in any related document to the “Credit Agreement”,
“thereunder”, “thereof”, or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended
hereby. The Credit Agreement, as amended hereby, is and shall continue to be in
full force and effect and is hereby in all respects ratified and confirmed.

5.2 Governing Law. This agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario.

5.3 Inurement. This agreement shall enure to the benefit of and shall be binding
upon the parties hereto and their respective successors and permitted assigns.

Second Amending Agreement

 

-2-



--------------------------------------------------------------------------------

5.4 Conflict. If any provision of this agreement is inconsistent or conflicts
with any provision of the Credit Agreement, the relevant provision of this
agreement shall prevail and be paramount.

5.5 Further Assurances. The Borrower shall do, execute and deliver or shall
cause to be done, executed and delivered all such further acts, documents and
things as the Administrative Agent may reasonably request for the purpose of
giving effect to this agreement and to each and every provision hereof.

5.6 Counterparts. This agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which taken together
shall be deemed to constitute one and the same instrument.

[The remainder of this page is intentionally left blank.]

Second Amending Agreement

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
agreement on the date first above written.

 

ALLIED NEVADA GOLD CORP. By:  

/s/ Stephen M. Jones

  Name:   Stephen M. Jones   Title:   EVP & CFO

Second Amending Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as

Administrative Agent

By:  

/s/ Michael Eddy

 

Name: Michael Eddy

Title: Managing Director

By:  

/s/ Bhiravi Ravichandran

 

Name: Bhiravi Ravichandran

Title: Associate

THE BANK OF NOVA SCOTIA, as Lender By:  

/s/ Michael Eddy

  Name: Michael Eddy   Title: Managing Director By:  

/s/ Bhiravi Ravichandran

  Name: Bhiravi Ravichandran   Title: Associate

Second Amending Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND CONSENT

The undersigned, each being a guarantor of the Direct Secured Obligations of
each other Obligor, hereby acknowledge, agree to and consent to the foregoing
amendments to the Credit Agreement and hereby confirm their obligations under
the Credit Documents to which each is a party.

 

ALLIED VGH INC. By:  

/s/ Scott Caldwell

By:  

/s/ Stephen M. Jones

HYCROFT RESOURCES & DEVELOPMENT INC. By:  

/s/ Scott Caldwell

By:  

/s/ Stephen M. Jones

Second Amending Agreement